Citation Nr: 1513391	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder, depression, posttraumatic stress disorder (PTSD), major depressive disorder, pain disorder associated with both psychological factors and general medical condition, panic disorder with agoraphobia, mood disorder due to general medical condition, and dysthymic mood disorder, also as secondary to service-connected bilateral (so left and right) knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughters


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to February 1993 and from January 1995 to May 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As the record reflects several diagnosed psychiatric disorders, in various guises, this claim has been expanded to include all of these diagnoses. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In January 2015, the Veteran and his daughters testified in support of these claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is of record.

This appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The claim of entitlement to service connection for obstructive sleep apnea requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the claims for a sinus condition and psychiatric disorder, regardless of the particular diagnosis.


FINDINGS OF FACT

1.  A VA clinician has confirmed the Veteran has PTSD on account of incidents and activity during his military service.

2.  It is not, however, shown that any current sinus condition is the result of his service.


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).

2.  But the criteria are not met for entitlement to service connection for the additionally-claimed sinus condition.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for him or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since, however, the Board is granting the claim of entitlement to service connection for a psychiatric disorder, especially PTSD, in full, there is no need to discuss whether there has been compliance with these obligations since even were the Board to assume, for the sake of argument, there has not been, this ultimately would be inconsequential and therefore at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 556 U.S. 396 (2009).

As for the sinus condition claim, the Veteran was provided the required notice and information in an April 2009 letter, prior to initially adjudicating this claim in the August 2009 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - again, meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  

To satisfy this additional obligation, the Veteran's service treatment records (STRs), post-service VA treatment records and lay statements have been obtained and associated with his file for consideration.  

The Veteran also was provided a VA compensation examination in August 2009 for a medical nexus opinion concerning the etiology of his claimed sinus condition - particularly insofar as its posited relationship with his military service.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate or otherwise notify the Veteran why an adequate examination or opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination performed and opinion obtained in this particular instance are more than adequate to decide this claim.  The examination and consequent opinion are fully informed, comprehensive, and substantiated and based on the evidence of record as well as on the Veteran's statements and the results of the objective physical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Finally, regarding the Veteran's February 2015 Travel Board hearing, 38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issue on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability he is claiming.  There is no indication there is any outstanding, obtainable evidence pertinent to this claim.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


All relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent possible.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal of this claim.  All pertinent due process requirements have been met.  38 C.F.R. § 3.103.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304.  Establishing entitlement to service connection generally requires having competent and credible evidence:  (1) confirming the presence of the claimed disability or, at the very least, showing its presence at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation ("nexus") between the disease or injury in service and the disability being presently claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Secondary service connection is granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.310(b).   So to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id.


Psychiatric Condition

The Veteran originally filed a claim in July 2008 for anxiety and depression.  A bit later, in October 2008, he amended his claim to include a mood disorder secondary to his chronic knee pain and a presumptive condition due to Gulf War Syndrome.  In July 2011 he additionally claimed entitlement to service connection for PTSD.  

The Veteran's VA treatment records show he has received various psychiatric diagnoses, including adjustment disorder, depression, PTSD, major depressive disorder, pain disorder associated with both psychological factors and general medical condition, panic disorder with agoraphobia, mood disorder due to general medical condition, and dysthymic mood disorder.

The Veteran had a VA compensation examination for his claimed psychiatric conditions in June 2009, but it did not include any consideration of PTSD since he had not claimed PTSD at that point in time.  No matter, as already alluded to, the Board is considering all diagnoses, so including PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Service connection for PTSD, in particular, requires (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM)), (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).


During his Travel Board hearing, the Veteran submitted a supporting January 2015 letter from J. H., Ph.D., a VA mental healthcare provider who is treating the Veteran for chronic PTSD.  According to the holding in Cohen, a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the sufficiency and adequacy of the traumatic events ("stressors") said to be underlying the diagnosis.  Moreover, this commenting clinician indicated the PTSD diagnosis was due to hostile military or terrorist activity.  So not only was PTSD diagnosed, but it also was attributed to the Veteran's service in a way contemplated by 38 C.F.R. § 3.304(f)(3).  This VA regulation permits an after-the-fact linkage of a PTSD diagnosis to an event during service, that is, if it falls within the purview of the type of hostile military or terrorist activity defined in this VA regulation.  This clinician also diagnosed dysthymic mood disorder and pain disorder associated with both psychological factors and general medical condition.  The Veteran waived his right to have the RO (rather than the Board) initially consider this additional evidence.  38 C.F.R. § 20.1304.

The particularly traumatic events ("stressors") the Veteran talked about during his Travel Board hearing, as reason he now has PTSD, included his wartime experiences (which he described as "seeing death", such as "frozen bodies" stored).  J.H. believes the Veteran's PTSD is more likely than not a result of his exposure to hostile military or terrorist activity while serving.  She opines that he will need indefinite treatment with medications and individual/group therapy.

The revisions to 38 C.F.R. § 3.304(f)(3) require that a VA psychiatrist or psychologist, or contract equivalent, confirm the claimed stressor is adequate to support the PTSD diagnosis.  And J. H.'s supporting statement provides this confirmation, certainly when all reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

None of the Veteran's other psychiatric disorders have been attributed to his military service - either directly or presumptively or secondarily by way of his PTSD or other service-connected disabilities.  Therefore, service connection for these other disorders is not at the moment warranted.


Sinus Condition

The Veteran claims that his sinus condition has been bothering him since about 1995, so since his service.  He explains that, whenever he gets congested, his eyes get blurry.  See Travel Board hearing transcript.  He believes this condition started during his time in service, and during his Travel Board hearing his daughters affirmed that they had noticed this issue dating back several years.

As to element (1) of service connection, proof he has this claimed condition, at the conclusion of the Veteran's August 2009 VA compensation examination the examiner indicated there was no clinical evidence of acute or chronic sinusitis.  The examiner diagnosed, instead, allergic rhinitis (i.e., seasonal allergies).

Regarding element (2), in-service incurrence or aggravation of a relevant disease, injury, or event, the only evidence in the Veteran's STRs of a sinus condition is a complaint in May 1995 of what he described as sinus congestion.  The actual diagnosis, however, was an upper respiratory infection (URI).

Regardless of the fact that there have been diagnoses during and since service, there still has to be attribution of the Veteran's current allergic rhinitis to the URI during his service to warrant the granting of his claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

And with regards to this critical element (3), i.e., this necessary "nexus", the August 2009 VA compensation examiner determined it was less likely than not (less than 50/50 probability) that the allergic rhinitis was caused by or a result of the Veteran's active military service and that there was no objective evidence of any aggravation of this condition during his service, either.  The examiner reasoned that the Veteran's STRs are unremarkable for diagnosis of or treatment for allergic rhinitis.  The Veteran's diagnosis of an URI in May 1995, which mentioned sinus congestion, is an acute and transitory condition that resolves without residuals.  Because there is no competent and credible evidence in the record linking the Veteran's allergic rhinitis to his service, his claim must be denied.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a psychiatric disorder, in particular PTSD, is granted

However, the claim of entitlement to service connection for a sinus condition is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the remaining claim for obstructive sleep apnea, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration concerning this claim.

The Veteran claims that he has had and noticed the effects of sleep apnea since 1993, so since his time in service.  He said that he would be stuffy and snoring quite a lot and that he would be woken up by his wife or daughters because he was snoring or breathing so heavily (indeed, to the extent of choking).  His daughters also testified that he has had this phenomenon for as long as they can remember.  He believes that the air on the ships on which he was stationed changed his breathing functionality.  He testified that he contracted tuberculosis (TB) in 1991 or 1992 while in service.  


In determining whether VA's duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication the disability or symptoms may be associated with the Veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, there is competent evidence of current disability owing to sleep apnea, based on the results of the Veteran's March 2009 sleep study that resulted in this diagnosis.  He has testified that he believes his attendant symptoms are attributable to his service or date back to his service, and his daughters have similarly testified that they believe his symptoms date back to his service.  Therefore, VA compensation examination and medical nexus opinion are needed to assist in determining the etiology of his claimed sleep apnea - particularly in terms of its posited relationship with his time in service.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA medical examination for a medical nexus opinion concerning the etiology of his claimed obstructive sleep apnea.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the relevant history, so the opinion in turn is fully informed. 

The examiner is asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's obstructive sleep apnea incepted during his time in service from April 1989 to February 1993 and from January 1995 to May 2002, even if not until later diagnosed in March 2009 following a sleep study.

It is imperative the examiner provide a comprehensive report of his/her findings - including complete rationales for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file. 

2.  Ensure the examiner's opinion is responsive to this determinative issue of causation and time of onset of this claimed condition or provides explanation as to why a response is not possible or feasible.  If not, the report must be returned for all necessary additional information.  38 C.F.R. § 4.2 (2014).

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


